Pepco Holdings, Inc.
CHANGE-IN-CONTROL SEVERANCE PLAN
FOR CERTAIN EXECUTIVE EMPLOYEES

Section 1.        INTRODUCTION

            The Plan is intended to provide severance benefits to certain
selected executive employees of the Employer in the event that their employment
is terminated under certain circumstances following a Change in Control. The
Plan shall be effective as of the Effective Date.

Section 2.        DEFINITIONS

            Except as may otherwise be specified or as the context may otherwise
require, the following terms shall have the respective meanings set forth below
whenever used herein:

            a.        "Base Salary" shall mean the annual base rate of regular
compensation of a Participant immediately before a Change in Control, or if
greater, the highest annual such rate at any time during the 12-month period
immediately preceding the Change in Control.

            b.         "Benefit Factor" shall mean the multiple (either 3.0, 2.0
or 1.5) which has been assigned to each Participant pursuant to the
recommendations of the Chairman and the approval of the Committee for purposes
of determining the Participant's benefit under Section 4.1(b).

            c.        "Board" shall mean the Board of Directors of the Company.

d.        "Cause" shall mean (i) the willful and continued failure by a
Participant

substantially to perform his or her duties with the Employer (other than any
such failure resulting from incapacity due to physical or mental illness of the
Participant, or any such actual or anticipated failure after the issuance of a
Notice of Termination for Good Reason), (ii) the willful engaging by a
Participant in conduct which is demonstrably and materially injurious to the
Employer, monetarily or otherwise or (iii) conviction of a felony (or the
entering into a plea of guilty or nolo contendere) in a matter which relates to
Employer's business, which was conducted on the Employer's premises or which was
conducted while conducting the Employer's business. For purposes hereof, no act,
or failure to act, on a Participant's part, shall be deemed "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that any act or omission was in the best interest of the
Employer.

            e.         "Chairman" shall mean Chairman of the Board.

             f.        "Change in Control" shall mean the first to occur, after
the Effective Date, of any of the following:

 

             (i)        if any Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any

[image77.gif]

 

securities acquired directly from the Company or its Subsidiaries) representing
35% or more of the combined voting power of the Company's then outstanding
securities;

  

            (ii)        if during any period of 12 consecutive months during the
existence of the Plan commencing on or after the Effective Date, the individuals
who, at the beginning of such period, constitute the Board (the "Incumbent
Directors") cease for any reason other than death to constitute at least a
majority thereof; provided that a director who was not a director at the
beginning of such 12-month period shall be deemed to have satisfied such
12-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, a majority of the
directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 12-month period) or by prior
operation of this clause (ii);

 

            (iii)        the consummation of a merger or consolidation of the
Company with any other corporation other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the beneficial
owner, as defined in clause (i), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Subsidiaries) representing
50% or more of either the then outstanding shares of Stock of the Company or the
combined voting power of the Company's then outstanding securities; or

 

            (iv)        the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets, other than a sale or disposition by the Company of all
or substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportion as their ownership of the Company immediately
prior to such sale.

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of the Plan
with the result that there can be no more than one Change in Control hereunder.

            g.        "Code" shall mean the Internal Revenue Code of 1986, as
amended.

            h.        "Committee" shall mean the Compensation/Human Resources
Committee of the Board.

            i.         "Company" shall mean, subject to Section 8.1(a), Pepco
Holdings, Inc., a Delaware corporation.

2
[image77.gif]

            j.        "Covered Termination" shall mean, with respect to a
Participant, if, within the one-year period immediately following a Change in
Control, the Participant (i) is terminated by the Employer without Cause (other
than on account of death or Disability), or (ii) terminates his or her
employment with the Employer for Good Reason. A Participant shall not be deemed
to have terminated for purposes of the Plan merely because he or she ceases to
be employed by the Employer and becomes employed by a new employer involved in
the Change in Control provided that such new employer shall be bound by the Plan
as if it were the Employer hereunder with respect to such Participant. It is
expressly understood that no Covered Termination shall be deemed to have
occurred merely because, upon the occurrence of a Change in Control, the
Participant ceases to be employed by the Employer and does not become employed
by a successor to the Employer after the Change in Control if the successor
makes an offer to employ the Participant on terms and conditions which, if
imposed by the Employer, would not give the Participant a basis on which to
terminate employment for Good Reason.

            k.        "Date of Termination" shall mean the date on which a
Covered Termination occurs.

            l.        "Disability" shall mean the occurrence after a Change in
Control of the incapacity of a Participant due to physical or mental illness,
whereby such Participant shall have been absent from the full-time performance
of his or her duties with the Employer for six consecutive months.

            m.        "Effective Date" shall mean January 26, 2006.

            n.        "Employer" shall mean the Company and each Subsidiary
designated by the Board to adopt the Plan (and which so adopts the Plan), or,
where the context so requires, the Company and such Subsidiaries collectively.
The adoption of the Plan by a Subsidiary may be revoked only with the consent of
the Board, any such revocation to be subject to Section 7; provided that a
Subsidiary which ceases to be, directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with the
Company prior to a Change in Control (other than in connection with and as an
integral part of a series of transactions resulting in a Change in Control)
shall, automatically and without any further action, cease to be (or be a part
of) the Employer for purposes hereof (and the provisions of Section 7.3 shall
not apply in such a case).

            o.        "Good Reason" shall mean, without the express written
consent of the Participant, the occurrence after a Change in Control of any of
the following circumstances, provided that the Participant provides written
notification of such circumstances to the Employer and the Employer fails to
fully correct such circumstances within thirty (30) days of receipt of such
notification:

 

            (i)        assignment to the Participant of any duties inconsistent
in any materially adverse respect with his or her position, authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control;

 

            (ii)        a reduction in the Participant's Base Salary as in
effect immediately before the Change in Control;

3
[image77.gif]

 

            (iii)        a material reduction in the Participant's aggregate
compensation opportunity; comprised only of (A) the Participant's Base Salary,
(B) bonus opportunity, if any, and (C) long-term or other incentive compensation
opportunity, if any (taking into account, in the case of such bonus and
incentive opportunities, without limitation, any target, minimum and maximum
amounts payable and the attainability and otherwise the reasonability of any
performance hurdles, goals and other measures);

 

            (iv)        the Company's requiring a Participant to be based at any
office or location more than 50 miles from that location at which he or she
performed his or her services immediately prior to the occurrence of a Change in
Control, except for travel reasonably required in the performance of the
Participant's responsibilities; or

 

            (v)        the failure of the Employer to obtain a reasonable
agreement from any successor to assume and agree to perform the Plan, as
contemplated in Section 8.1(a).

            p.        "Notice of Termination" shall mean a notice given by the
Employer or

Participant, as applicable, which shall indicate the specific termination
provision in the Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant's employment under the provisions so indicated.

            q.        "Participant" shall have the meaning ascribed thereto by
Section 3.

            r.         "Person" shall have the meaning ascribed thereto by
Section 3(a)(9) of the Securities Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof (except that such term shall not include (i) the Company
or any of its Subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries, (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) with respect to any particular
Participant, such Participant or any "group" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act) which includes such
Participant).

            s.        "Plan" shall mean this Pepco Holdings, Inc.
Change-in-Control Severance Plan for Certain Executive Employees, as it may from
time to time be amended in accordance with Section 7.

            t.        "Potential Change in Control" shall mean the occurrence,
before a Change in Control, of any of the following:

 

          (i)        if the Company enters into an agreement, the consummation
of which would result in the occurrence of a Change in Control;

 

          (ii)        if the Company or any Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control;

 

          (iii)        if any Person becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Securities Exchange Act), directly or indirectly, of
securities of the Company

4
[image77.gif]

 

(not including in the securities beneficially owned by such Persons any
securities acquired directly from the Company or its Subsidiaries) representing
15% or more of either the then outstanding shares of Stock of the Company or the
combined voting power of the Company's then outstanding securities; or

 

            (iv)        if the Board adopts a resolution to the effect that, for
purposes of the Plan, a Potential Change in Control has occurred.

            u.        "Securities Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended.

            v.        "Service Factor" shall mean the number of months of
additional service credit (18, 24 or 36) which as been assigned to each
Participant pursuant to the recommendations of the Chairman and the approval of
the Committee for purposes of determining the Participant's benefit under
Sections 4.1(c) and (i).

            w.        "Stock" shall mean the common stock $.01 par value, of the
Company.

            x.        "Subsidiary" shall mean any entity, directly or
indirectly, through one or

more intermediaries, controlled by the Company, and which has duly adopted the
Plan.

            y.        "Target Annual Bonus" shall mean a Participant's annual
bonus for the Employer's fiscal year in which the Date of Termination occurs,
which bonus would be paid or payable if the Participant and the Employer were to
satisfy all conditions to the Participant's receiving the annual bonus at target
(although not necessarily the maximum annual bonus); provided that such amount
shall be annualized for any fiscal year consisting of less than 12 full months;
and provided, further, that if at the time of a Change in Control it is
substantially certain that a bonus at a level beyond target will be paid or
payable for the fiscal year, then the bonus which is substantially certain to be
paid or payable, rather than the target bonus, shall be used for these purposes.

Section 3.        PARTICIPATION

            The employees of the Employer who shall be "Participants" for
purposes hereof shall be, subject to Section 7, those employees of the Employer
as shall be proposed by the Chairman for coverage hereby and approved by the
Committee. Such proposal and approval process shall also include the
determination of the Benefit Factor and Service Factor attributable to each
Participant. The initial Participants and their respective Benefit Factors and
Service Factors shall be as listed on Exhibit A hereto (which is hereby
incorporated herein by reference) as in effect as of the Effective Date. The
Company shall cause such Exhibit A to be amended to reflect the Participants
participating in the Plan from time to time and their respective Benefit Factors
and Service Factors.

Section 4.        BENEFITS

            4.1.       If a Covered Termination occurs with respect to a
Participant, then such Participant shall be entitled hereunder to the following:

5
[image77.gif]

 

            (a)        the product of (i) the Participant's Target Annual Bonus
for the year in which the Date of Termination occurs (or, if higher, as in
effect at the time of the Change in Control) and (ii) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365;

 

            (b)        an amount equal to the product of (i) the Participant's
Benefit Factor for the year in which the Date of Termination occurs (or, if
higher, as in effect at the time of the Change in Control), multiplied by (ii)
the sum of (A) the Participant's annual Base Salary for the year in which the
Date of Termination occurs (or, if higher, as in effect at the time of the
Change in Control) and (B) the Participant's Target Annual Bonus for the year in
which the Date of Termination occurs (or, if higher, as in effect at the time of
the Change in Control);

 

            (c)        for a period of time after such termination equal to the
Participant's Service Factor for the year in which the Date of Termination
occurs (or, if higher, as in effect at the time of the Change in Control), the
Employer shall arrange to make available to such Participant medical, dental,
group life and disability benefits that are at least at a level (and cost to the
Participant) that is substantially similar in the aggregate to the level of such
benefits which was available to such Participant immediately prior to the Change
in Control; provided that (i) the Employer shall be required to provide group
life and disability benefits only to the extent it is able to do so on
reasonable terms and at a reasonable cost, (ii) the Employer shall not be
required to provide benefits under this Section 4.1 (c) upon and after the
Change in Control which are in excess of those provided to a significant number
of employees of similar status who are employed by the Employer from time to
time upon and after the Change in Control, (iii) no type of benefit otherwise to
be made available to a Participant pursuant to this Section 4.1(c) shall be
required to be made available to the extent that such type of benefit is made
available to the Participant by any subsequent employer of such Participant and
(iv) in the case of any payments or reimbursements to be made to such
Participant, all such payments and reimbursements must be paid to such
Participant prior to the last day of the third calendar year following the
calendar year in which the Date of Termination occurs; and

 

            (d)        in addition to the benefits to which a Participant is
entitled under the Company's tax-qualified defined benefit retirement plan in
which the Participant participates (the "Retirement Plan") and, if applicable,
defined benefit supplemental executive retirement plan (the "SERP"), including
any successor plans thereto, the Employer shall pay to each Participant in cash
at the time and in the manner provided in Section 4.2:

 

                        (i)        the present value of the retirement benefits
(or, if available, the lump-sum retirement benefits) which would have accrued
under the terms of the Retirement Plan and the SERP (without regard to any
amendment to the Retirement Plan or the SERP made subsequent to a Change in
Control and prior to the Date of Termination, which amendment adversely affects
in any manner the computation of retirement benefits thereunder), determined as
if such Participant was the number of

6
[image77.gif]

 

months older than his or her actual age at the Date of Termination and had
accumulated (after the Date of Termination) the number of additional months of
service credit - both as established by such Participant's Service Factor for
the year in which the Date of Termination occurs (or, if higher, as in effect at
the time of the Change in Control). Such number of additional months of service
credit shall be applied for vesting, benefit accrual and eligibility purposes
thereunder at his or her highest annual rate of compensation during the 12
months immediately preceding the Date of Termination (or, if higher, as in
effect at the time of the Change in Control) and as if any benefit indexing
factors continued at the rate applicable at the Date of Termination, minus

 

                        (ii)        the present value of the vested retirement
benefits (or, if available, the lump-sum retirement benefits) which had then
accrued pursuant to the provisions of the Retirement Plan and the SERP;
provided, however, that any payment otherwise provided for under this Section 4.
1. (d) shall be reduced by the present value of any retirement (including early
retirement) incentives offered for a limited time to, and accepted by, the
Participant (whether or not under a tax-qualified plan).

            4.2.    (a)        The payments provided for in Section 4.1 shall
(except as otherwise expressly provided therein or as provided in Section
4.2(b), or Section 4.2(c) or as otherwise expressly provided hereunder) be made
as soon as practicable, but in no event later than 30 days, following the Date
of Termination.

                       (b)        Notwithstanding any other provision of the
Plan to the contrary, no payment or benefit otherwise provided for under or by
virtue of the foregoing provisions of the Plan shall be paid or otherwise made
available unless and until the Employer shall have first received from the
applicable Participant (no later than 60 days after the Employer has provided to
the Participant estimates relating to the payments to be made under the Plan)
(i) a valid, binding and irrevocable general release and non-disparagement
agreement, in form and substance acceptable to the Employer in its discretion;
(ii) and a valid, binding and irrevocable covenant against competition and
solicitation, in form and substance acceptable to the Employer, provided that
the Employer shall be permitted to defer any payment or benefit otherwise
provided for in the Plan to the 15th day after its receipt of such release,
covenant and time at which they have become valid, binding and irrevocable. The
Employer may require that any such release contain an agreement of the
Participant to notify the Employer of any benefit made available by a subsequent
employer as contemplated by clause (iii) of the proviso to Section 4.1(c).

                       (c)        Notwithstanding the above, if an individual
who then qualifies as a "specified employee", as defined in Section
409A(a)(2)(B)(i) of the Code, becomes entitled to a distribution from this Plan,
as a result of a Covered Termination, no distribution otherwise payable to such
specified employee during the first six (6) months after the date of such
Covered Termination, shall be paid to such specified employee until the date
which is one day after the date which is six (6) months after the date of such
Covered Termination (or, if earlier, the date of death of the specified
employee).

            4.3.      Notwithstanding any other provision of the Plan to the
contrary, to the extent permitted by the Worker Adjustment and Retraining
Notification Act ("WARN"), any benefit payable hereunder to a Participant as a
consequence of the Participant's Covered Termination

7
[image77.gif]

shall be reduced by any amounts required to be paid under Section 2104 of WARN
to such Participant in connection with such Covered Termination.

Section 5.        ADMINISTRATION

            The Plan shall be administered by the Committee appointed by the
Board, consisting of one or more individuals employed by the Employer or
otherwise serving as a Director of the Company prior to the Change in Control.
The acts of a majority of the members present at any meeting of the Committee at
which a quorum is present, or acts approved in writing by a majority of the
entire Committee, shall be the acts of the Committee for purposes of the Plan.
If and to the extent applicable, no member of the Committee may act as to
matters under the Plan specifically relating to such member. If any member of
the Committee is to be replaced or otherwise ceases to be a member thereof upon
or after a Change in Control, then the Chief Executive Officer of the Company
(or, if he or she fails to act, the President, the Chief Operating Officer and
the Chief Financial Officer, in that order) immediately prior to the Change in
Control, and no other person, shall be permitted to designate a successor
member. If at any time there is no Committee, the Chief Executive Officer shall
have the rights and responsibilities of the Committee hereunder. The Committee
shall have the full authority to employ and rely on such legal counsel,
actuaries and accountants (which may also be those of the Employer), and other
agents, designees and delegatees, as it may deem advisable to assist in the
administration of the Plan. The Employer hereby indemnifies each member of the
Committee for any liability or expense relating to the administration of the
Plan, to the maximum extent permitted by law.

Section 6.        PARACHUTE TAX PROVISIONS

6.1.        If all, or any portion, of the payments and benefits provided under
the Plan, if any, either alone or together with other payments and benefits
which a Participant receives or is entitled to receive from the Company or its
affiliates, would constitute an excess "parachute payment" within the meaning of
Section 280G of the Code (whether or not under an existing plan, arrangement or
other agreement) (each such parachute payment, a "Parachute Payment"), and would
result in the imposition on the Participant of an excise tax under Section 4999
of the Code, then, in addition to any other benefits to which the Participant is
entitled under the Plan or otherwise, the Participant shall be paid an amount in
cash equal to the sum of the excise taxes payable by the Participant by reason
of receiving Parachute Payments plus the amount necessary to place the
Participant in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
possible applicable rates on such Parachute Payments (including, without
limitation, any payments under this Section 6.1) as if no excise taxes had been
imposed with respect to Parachute Payments (the "Parachute Gross-up"). Any
Parachute Gross-up otherwise required by this Section 6.1 shall not be made
later than the time of the corresponding payment or benefit hereunder giving
rise to the underlying Section 4999 excise tax, even if the payment of the
excise tax is not required under the Code until a later time. Any Parachute
Gross-up otherwise required under this Section 6.1 shall be made whether or not
there is a Change in Control, whether or not payments or benefits are payable
under the Plan, whether or not the payments or benefits giving rise to the
Parachute Gross-up are made in respect of a Change in Control and whether or not
the Participant's employment with the Employer shall have been terminated.

8
[image77.gif]

            6.2.        Except as may otherwise be agreed to by the Company and
the Participant, the amount or amounts (if any) payable under this Section 6
shall be as conclusively determined by the Company's independent auditors, or
other independent advisor (who served in such capacity immediately prior to the
Change in Control), whose determination or determinations shall be final and
binding on all parties. The Participant shall agree to utilize such
determination or determinations, as applicable, in filing all of the
Participant's tax returns with respect to the excise tax imposed by Section 4999
of the Code. If such independent auditors refuse to make the required
determinations, then such determinations shall be made by a comparable
independent accounting firm of national reputation reasonably selected by the
Company. Notwithstanding any other provision of the Plan to the contrary, as a
condition to receiving any Parachute Gross-up payment, the Participant shall
agree, in form and substance acceptable to the Company, to be bound by and
comply with the provisions of this Section 6.2.

Section 7.        AMENDMENT AND TERMINATION

            7.1.       Subject to Section 7.2, the Board shall have the right in
its discretion at any time to amend the Plan in any respect or to terminate the
Plan prior to a Change in Control; provided that Exhibit A hereto may be amended
from time to time as provided in Section 7.3 (b) below.

            7.2.        Notwithstanding any other provision of the Plan to the
contrary:

 

            (a)        The Plan (including, without limitation, this Section
7.2) as applied to any particular Participant may not be amended or terminated
at any time on or after the occurrence of a Change in Control in any manner
adverse to the interests of such Participant, without the express written
consent of such Participant.

 

            (b)        The Plan (including, without limitation, this Section
7.2) as applied to any particular Participant may not be amended or terminated
at any time on or after the occurrence of a Potential Change in Control in any
manner adverse to the interests of such Participant, without the prior written
consent of such Participant, until such time as the transaction or transactions
contemplated in connection with the Potential Change in Control, and all related
negotiations, are abandoned in their entirety as determined in good-faith and
reflected in writing (before a Change in Control) by the Board.

 

            (c)        If material negotiations involving the Board or the Chief
Executive Officer of the Company have commenced regarding a transaction which,
if consummated, would constitute a Change in Control, and the Plan is amended or
terminated while such negotiations are continuing and actively being pursued by
the Board or the Chief Executive Officer, then such amendment or termination of
the Plan (including, without limitation, this Section 7.2), to the extent
adverse to the interests of any particular Participant, shall be null and void
as applied to such Participant with respect to the Change in Control (if any)
which ultimately results directly from such negotiations, unless the written
consent of such Participant to the amendment or termination is or has been
obtained; it being expressly understood that this Section 7.2(c) shall not apply
with respect to any negotiations which at any time prior to a Change in Control
have ceased as determined in good faith and reflected in writing (prior to a
Change in Control) by the Board or Chief Executive Officer (or which otherwise
have ceased at a time prior to a Change in Control).

9
[image77.gif]

            7.3.      (a)        If a Subsidiary, with the consent of the Board,
purports to revoke its adoption of the Plan in accordance with the other terms
of the Plan, such revocation shall be considered to constitute a Plan amendment
for purposes of Section 7.2, and, therefore, any such purported revocation shall
be subject to the restrictions of Section 7.2.

                        (b)        If after an individual has become a
Participant, any attempt is made in accordance with the other terms of the Plan
not to include such individual as one of the Participants hereunder, then such
exclusion shall be considered to constitute an amendment to the Plan for
purposes of Section 7.2, and, therefore, any such purported exclusion shall be
subject to the restrictions of Section 7.2.

Section 8. MISCELLANEOUS

            8.1.       (a)        The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform under the terms of the Plan in the same manner and
to the same extent that the Company and its affiliates would be required to
perform it if no such succession had taken place (provided that such a
requirement to perform which arises by operation of law shall be deemed to
satisfy the requirements for such an express assumption and agreement), and in
such event the Company (as constituted prior to such succession) shall have no
further obligation under or with respect to the Plan. Failure of the Company to
obtain such assumption and agreement with respect to any particular Participant
prior to the effectiveness of any such succession shall be a breach of the terms
of the Plan with respect to such Participant and shall entitle each such
Participant to compensation from the Employer (as constituted prior to such
succession) in the same amount and on the same terms as the Participant would be
entitled to hereunder were the Participant's employment terminated for Good
Reason following a Change in Control, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in the Plan, "Company" shall mean the
Company as hereinbefore defined and any successor to its business or assets as
aforesaid which assumes and agrees (or is otherwise required) to perform the
Plan. Nothing in this Section 8. 1 (a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.

                        (b)        Notwithstanding Section 8.1 (a), the Company
shall remain liable to those Participants who have a Covered Termination upon a
Change in Control because (i) they are not offered continuing employment by a
successor to the Employer or (ii) the Participant declines such an offer and the
Participant's resulting termination of employment otherwise constitutes a
Covered Termination hereunder.

                        (c)        To the maximum extent permitted by law, the
right of any Participant or other person to any amount under the Plan may not be
subject to voluntary or involuntary anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant or such other person.

                        (d)        The terms of the Plan shall inure to the
benefit of and be enforceable by the personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees of each Participant. If a Participant shall die while an amount would
still be

10
[image77.gif]

payable to the Participant hereunder if they had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Plan to the Participant's devisee, legatee or other designee or, if
there is no such designee, their estate.

            8.2.         Except as expressly provided in Section 4.1,
Participants shall not be required to mitigate damages or the amount of any
payment provided for under the Plan by seeking other employment or otherwise,
nor will any payments or benefits hereunder be subject to offset in the event a
Participant does mitigate.

            8.3.       The Employer shall pay all legal fees and expenses
incurred in a legal proceeding by a Participant in seeking to obtain or enforce
any right or benefit provided by the Plan. Such payments are to be made within
five days after a Participant's request for payment accompanied with such
evidence of fees and expenses incurred as the Employer reasonably may require;
provided that if the Participant institutes a proceeding and the judge or other
decision-maker presiding over the proceeding affirmatively finds that such
Participant has failed to prevail substantially, he or she shall pay his or her
own costs and expenses (and, if applicable, return any amounts theretofore paid
on his or her behalf under this Section 8.3).

            8.4.        (a)        A Participant may file a claim for benefits
under the Plan by written communication to the Committee or its designee. A
claim is not considered filed until such communication is actually received by
the Committee or such designee. Within 90 days ( or, if special circumstances
require an extension of time for processing, 180 days, in which case notice of
such special circumstances shall be provided within the initial 90-day period)
after the filing of the claim, the Committee shall:

 

                        (i)        approve the claim and take appropriate steps
for satisfaction of the claim; or

 

                        (ii)        if the claim is wholly or partially denied,
advise the claimant of such denial by furnishing to him or her a written notice
of such denial setting forth (A) the specific reason or reasons for the denial;
(B) specific reference to pertinent provisions of the Plan on which the denial
is based and, if the denial is based in whole or in part on any rule of
construction or interpretation adopted by the Committee, a reference to such
rule, a copy of which shall be provided to the claimant; (C) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of the reasons why such material or information is
necessary; and (D) a reference to this Section 8.4.

                        (b)        The claimant may request a review of any
denial of his or her claim by written application to the Committee within 60
days after receipt of the notice of denial of such claim. Within 60 days (or, if
special circumstances require an extension of time for processing, 120 days, in
which case notice of such special circumstances shall be provided within the
initial 60-day period) after receipt of written application for review, the
Committee shall provide the claimant with its decision in writing, including, if
the claimant's claim is not approved, specific reasons for the decision and
specific references to the Plan's provisions on which the decision is based.

            8.5.        All notices under the Plan shall be in writing, and if
to the Company or the Committee, shall be delivered to the General Counsel of
the Company, or mailed to the

11
[image77.gif]

Company's principal office, addressed to the attention of the General Counsel of
the Company; and if to a Participant (or the estate or beneficiary thereof),
shall be delivered personally or mailed to the Participant at the address
appearing in the records of the Company.

            8.6.        Unless otherwise determined by the Employer in an
applicable plan or arrangement, no amounts payable hereunder upon a Covered
Termination shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit plan or other arrangement of the Employer
for the benefit of its employees unless the Employer shall determine otherwise.

            8.7.        With respect to each Participant, the Plan is the
exclusive arrangement applicable to payments and benefits in connection with a
change in control of the Company (whether or not a Change in Control), and
supersedes any prior arrangements involving the Company or its predecessors or
affiliates (including, without limitation, Conectiv and Pepco) relating to
changes in control (whether or not Changes in Control). Participation in the
Plan shall not limit any right of a Participant to receive any payments or
benefits under an employee benefit or executive compensation plan of the
Employer, initially adopted as of or after the Effective Date, or otherwise
listed on Exhibit B hereto, which are expressly contingent thereunder upon the
occurrence of a change in control (including, but not limited to, the
acceleration of any rights or benefits thereunder); provided that in no event
shall any Participant be entitled to any payment or benefit under the Plan which
duplicates a payment or benefit received or receivable by the Participant under
any severance or similar plan or policy of the Employer.

            8.8.        Any payments hereunder shall be made out of the general
assets of the Employer. Each Participant shall have the status of general
unsecured creditors of the Employer, and the Plan constitutes a mere promise by
the Employer to make payments under the Plan in the future as and to the extent
provided herein.

            8.9.       Nothing in the Plan shall confer on any individual any
right to continue in the employ of the Employer or interfere in any way (other
than by virtue of requiring payments or benefits as may expressly be provided
herein) with the right of the Employer to terminate the individual's employment
at any time.

            8.10.        The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law.

            8.11.        The invalidity or unenforceability of any provision of
the Plan shall not affect the validity or enforceability of any other provision
of the Plan which shall remain in full force and effect.

            8.12.        The use of captions in the Plan is for convenience. The
captions are not intended to and do not provide substantive rights.

            8.13.        The Plan shall be construed, administered and enforced
according to the laws of the State of Delaware, without regard to principles of
conflicts of law, except to the extent preempted by federal law.



 

12
[image77.gif]